DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/5/2022 has been entered. Claims 1-25 remain pending the application.

Response to Arguments
Applicant's arguments filed on 10/5/2022 have been fully considered but they are moot.
Applicant argues on pages 9-16 that the previous rejection does not disclose the limitations in the claims related to not displaying the low-resolution data, high-resolution slice data, and providing guidance information. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Ustuner et al. (US20050228280, hereafter Ustuner), Packer et al. (EP1224621, hereafter Packer), and Errico et al. (US20200352542, hereafter Errico) to disclose these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner et al. (US20050228280, hereafter Ustuner), Packer et al. (EP1224621, hereafter Packer), and Errico et al. (US20200352542, hereafter Errico).
Regarding claim 1, Ustuner discloses a method of ultrasound imaging (Ustuner, Para 1; “The present invention relates to three-dimensional ultrasound imaging”) comprising:
acquiring low-resolution volume data with an ultrasound probe during the process of acquiring high-resolution slice data (Ustuner, Para 24; “The data is then scan converted on a two-dimensional basis, such as where the three-dimensional volume is scanned by a plurality of separate two-dimensional planes”) of a plane with the ultrasound probe, wherein the low-resolution volume data has a lower resolution than the high-resolution slice data (Ustuner, Para 7; “The beamformer is operable to scan within a three-dimensional volume with a first spatial resolution. The beamformer is also operable to interleave a scan within a three-dimensional sub-volume of the volume with a second spatial resolution. The second spatial resolution is higher than the first spatial resolution”) (Ustuner, Para 22; “the beamformer 14 is operable to scan within a three-dimensional volume with one spatial resolution and operable to scan within a sub-volume of the three-dimensional volume with a higher spatial resolution. For example, one or more of the frequency of scanning, imaging bandwidth, aperture size, aperture location, apodization type, scan geometry and scan line density are varied depending on which portion of a three-dimensional volume is being scanned. With higher frequency, a larger aperture and a denser scan line distribution, a sub-volume is scanned with a higher spatial resolution [...] By scanning the remainder of the three-dimensional volume with a lower resolution, anatomical reference information at a lower resolution may be provided for positioning the sub-volume associated with higher resolution imaging. As a result, higher volume rate and/or real time three-dimensional imaging (e.g., four-dimensional imaging) may more likely be provided”);
displaying an ultrasound image on a display device based on the high-resolution volume data (Ustuner, Para 25; “The display 22 is operable to generate a two-dimensional image as a function of a two-dimensional scan”);
based on the low-resolution volume data, generating a low-resolution volume based on the low-resolution volume data (Ustuner, Para 37; “To more likely include anatomical reference information, a low-resolution three-dimensional scan is used instead of the two-dimensional scan. FIG. 4 shows another embodiment of a method for acquiring ultrasound data for display using a three-dimensional scan of a volume at a low resolution”).
Ustuner does not clearly and explicitly disclose wherein the low-resolution volume data is not displayed and implementing, with a processor, a neural network to calculate guidance information based on the low-resolution volume; and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view; adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation; providing a warning that the ultrasound probe is incorrectly positioned; or automatically placing a region-of-interest with respect to the ultrasound image.
In an analogous ultrasound imaging field of endeavor Packer discloses generating high-resolution data and low-resolution data, and wherein the low-resolution data is not displayed (Packer, Para 12; “The invention includes: acquiring image data of the subject anatomy and reconstructing an image which is a high resolution model of the subject anatomy; performing a medical procedure in which the subject anatomy is imaged in real-time by acquiring low resolution images at a high frame rate; registering the high resolution model of the subject anatomy with each acquired low resolution image; and displaying to the physician in real-time images of the registered high resolution model of the anatomy”) (Packer, Para 46; “the medical device overlay […] an icon that represents the device, or simply a cursor or cross-hairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner wherein the low-resolution volume data is not displayed in order to provide a user with a high-resolution image in real-time at a high frame rate as taught by Packer (Packer, Para 3 and 12-13).
In an analogous ultrasound imaging field of endeavor Errico discloses implementing, with a processor, a neural network to calculate guidance information based on acquired data (Errico, Para 30; “The CNN 142 may be trained to identify a location of a blood vessel imaged by the probe 120 with respect to the cerebrovascular atlas 140. In some embodiments, the memory 132 may store multiple CNNs 142. For example, the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN”); and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”); adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation (Errico, Para 34-39; “the processing component 136 is configured to train the CNN 142 for aligning the imaging component 122 to target image planes based on one or more cerebrovascular atlases 140. In an embodiment, the processing component 136 is configured to apply the CNN 142 in a clinical setting to determine motion control parameters to align the probe 120 to a patient for a particular transcranial examination […] the processing component 136 can be configured to send the motion control parameters to the robotic system 150, for example, via the communication interface 138. The robotic system 160 may automatically align the probe 120 to a patient for a particular transcranial examination based on the motion control parameters. For example, the robotic system 150 could automatically align the probe without manual repositioning by the user.”); or providing a warning that the ultrasound probe is incorrectly positioned (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer above to include implementing, with a processor, a neural network to calculate guidance information based on the low-resolution volume; and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view; adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation; or providing a warning that the ultrasound probe is incorrectly positioned in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).
Ustuner as modified by Packer and Errico above is interpreted as disclosing the limitation “calculate guidance information based on the low-resolution volume” because Ustuner arranges the high-resolution ultrasound data based on the low-resolution ultrasound data so it follows that the guidance information would also be performed based on the low-resolution data.

Regarding claim 2, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner as modified by Packer and Errico above further discloses wherein the ultrasound image is a real-time ultrasound image based on the high-resolution slice data (Ustuner, Para 3; “By way of introduction, the preferred embodiments described below include methods and systems for acquiring ultrasound data for display. Real time or more rapid three-dimensional imaging is provided with context information to assist the user”) (Ustuner, Para 25; “in real time three-dimensional imaging, the lateral axis of the two-dimensional plane for scanning the two-dimensional image is maintained orthogonal to the viewing direction. Yet in another embodiment, there may be more than one two-dimensional image each with wider lateral extents than the three-dimensional image”).

Regarding claim 6, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises displaying the guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises displaying the guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view in order to acquire the desired view with the ultrasound probe in a current position and orientation in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Regarding claim 7, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation (Errico, Para 34-39; “the processing component 136 is configured to train the CNN 142 for aligning the imaging component 122 to target image planes based on one or more cerebrovascular atlases 140. In an embodiment, the processing component 136 is configured to apply the CNN 142 in a clinical setting to determine motion control parameters to align the probe 120 to a patient for a particular transcranial examination […] the processing component 136 can be configured to send the motion control parameters to the robotic system 150, for example, via the communication interface 138. The robotic system 160 may automatically align the probe 120 to a patient for a particular transcranial examination based on the motion control parameters. For example, the robotic system 150 could automatically align the probe without manual repositioning by the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Regarding claim 8, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
Errico is interpreted as disclosing this limitation in the claim because a notification that the position of the probe should be adjusted is falls under the broadest reasonable interpretation of a notification that the probe is in the wrong position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Regarding claim 11, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner as modified by Packer and Errico above further discloses wherein said acquiring low-resolution volume data with the ultrasound probe comprises interleaving a first plurality of transmit events used to acquire the low-resolution volume data with a second plurality of transmit events used to acquire the high-resolution slice data (Ustuner, Para 7; “A beamformer connects with the transducer. The beamformer is operable to scan within a three-dimensional volume with a first spatial resolution. The beamformer is also operable to interleave a scan within a three-dimensional sub-volume of the volume with a second spatial resolution. The second spatial resolution is higher than the first spatial resolution”).

Regarding claim 12, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner as modified by Packer and Errico above further discloses wherein the high-resolution slice data comprises a plurality of frames of 2D ultrasound data (Ustuner, Para 24; “The data is then scan converted on a two-dimensional basis, such as where the three-dimensional volume is scanned by a plurality of separate two-dimensional planes”) and wherein said acquiring the low-resolution volume data comprises acquiring a frame of the low-resolution volume data in between two adjacent frames of the plurality of frames of 2D ultrasound data (Ustuner, Para 7; “A beamformer connects with the transducer. The beamformer is operable to scan within a three-dimensional volume with a first spatial resolution. The beamformer is also operable to interleave a scan within a three-dimensional sub-volume of the volume with a second spatial resolution. The second spatial resolution is higher than the first spatial resolution”).

Regarding claim 13, Ustuner discloses an ultrasound imaging system (Ustuner, Para 1; “The present invention relates to three-dimensional ultrasound imaging”) comprising:
an ultrasound probe; a user interface; a display device; and a processor in electronic communication with the ultrasound probe, the user interface and the display device (Ustuner, Para 15; “The system 10 includes a transducer 12, a beamformer 14 (e.g. a transmit beamformer 16 and/or a receive beamformer 18), an image processor 20, a display 22 and a user input 24”), wherein the processor is configured to:
control the ultrasound probe to acquire low-resolution volume data with an ultrasound probe during the process of acquiring high-resolution slice data (Ustuner, Para 24; “The data is then scan converted on a two-dimensional basis, such as where the three-dimensional volume is scanned by a plurality of separate two-dimensional planes”) of a plane with the ultrasound probe, wherein the low-resolution volume data has a lower resolution than the high-resolution slice data (Ustuner, Para 7; “The beamformer is operable to scan within a three-dimensional volume with a first spatial resolution. The beamformer is also operable to interleave a scan within a three-dimensional sub-volume of the volume with a second spatial resolution. The second spatial resolution is higher than the first spatial resolution”) (Ustuner, Para 22; “the beamformer 14 is operable to scan within a three-dimensional volume with one spatial resolution and operable to scan within a sub-volume of the three-dimensional volume with a higher spatial resolution. For example, one or more of the frequency of scanning, imaging bandwidth, aperture size, aperture location, apodization type, scan geometry and scan line density are varied depending on which portion of a three-dimensional volume is being scanned. With higher frequency, a larger aperture and a denser scan line distribution, a sub-volume is scanned with a higher spatial resolution [...] By scanning the remainder of the three-dimensional volume with a lower resolution, anatomical reference information at a lower resolution may be provided for positioning the sub-volume associated with higher resolution imaging. As a result, higher volume rate and/or real time three-dimensional imaging (e.g., four-dimensional imaging) may more likely be provided”);
display an ultrasound image on a display device based on the high-resolution volume data (Ustuner, Para 25; “The display 22 is operable to generate a two-dimensional image as a function of a two-dimensional scan”);
generate a low-resolution volume based on the low-resolution volume data (Ustuner, Para 37; “To more likely include anatomical reference information, a low-resolution three-dimensional scan is used instead of the two-dimensional scan. FIG. 4 shows another embodiment of a method for acquiring ultrasound data for display using a three-dimensional scan of a volume at a low resolution”).
Ustuner does not clearly and explicitly disclose wherein the low-resolution volume data is not displayed and implementing, with a processor, a neural network to calculate guidance information based on the low-resolution volume; and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view; adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation; providing a warning that the ultrasound probe is incorrectly positioned; or automatically placing a region-of-interest with respect to the ultrasound image.
In an analogous ultrasound imaging field of endeavor Packer discloses generating high-resolution data and low-resolution data, and wherein the low-resolution data is not displayed (Packer, Para 12; “The invention includes: acquiring image data of the subject anatomy and reconstructing an image which is a high resolution model of the subject anatomy; performing a medical procedure in which the subject anatomy is imaged in real-time by acquiring low resolution images at a high frame rate; registering the high resolution model of the subject anatomy with each acquired low resolution image; and displaying to the physician in real-time images of the registered high resolution model of the anatomy”) (Packer, Para 46; “the medical device overlay […] an icon that represents the device, or simply a cursor or cross-hairs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner wherein the low-resolution volume data is not displayed in order to provide a user with a high-resolution image in real-time at a high frame rate as taught by Packer (Packer, Para 3 and 12-13).
In an analogous ultrasound imaging field of endeavor Errico discloses implementing, with a processor, a neural network to calculate guidance information based on acquired data (Errico, Para 30; “The CNN 142 may be trained to identify a location of a blood vessel imaged by the probe 120 with respect to the cerebrovascular atlas 140. In some embodiments, the memory 132 may store multiple CNNs 142. For example, the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN”); and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”); adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation (Errico, Para 34-39; “the processing component 136 is configured to train the CNN 142 for aligning the imaging component 122 to target image planes based on one or more cerebrovascular atlases 140. In an embodiment, the processing component 136 is configured to apply the CNN 142 in a clinical setting to determine motion control parameters to align the probe 120 to a patient for a particular transcranial examination […] the processing component 136 can be configured to send the motion control parameters to the robotic system 150, for example, via the communication interface 138. The robotic system 160 may automatically align the probe 120 to a patient for a particular transcranial examination based on the motion control parameters. For example, the robotic system 150 could automatically align the probe without manual repositioning by the user.”); or providing a warning that the ultrasound probe is incorrectly positioned (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer above to include implementing, with a processor, a neural network to calculate guidance information based on the low-resolution volume; and automatically performing at least one of the following actions with the processor based on the guidance information: displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain a desired view; adjusting steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in a current position and orientation; or providing a warning that the ultrasound probe is incorrectly positioned in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).
Ustuner as modified by Packer and Errico above is interpreted as disclosing the limitation “calculate guidance information based on the low-resolution volume” because Ustuner arranges the high-resolution ultrasound data based on the low-resolution ultrasound data so it follows that the guidance information would also be performed based on the low-resolution data.

Regarding claim 14, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above further discloses wherein the ultrasound image is a real-time ultrasound image based on the high-resolution slice data (Ustuner, Para 3; “By way of introduction, the preferred embodiments described below include methods and systems for acquiring ultrasound data for display. Real time or more rapid three-dimensional imaging is provided with context information to assist the user”) (Ustuner, Para 25; “in real time three-dimensional imaging, the lateral axis of the two-dimensional plane for scanning the two-dimensional image is maintained orthogonal to the viewing direction. Yet in another embodiment, there may be more than one two-dimensional image each with wider lateral extents than the three-dimensional image”).

Regarding claim 17, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises displaying the guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises displaying a guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises displaying the guidance suggestion for adjusting the ultrasound probe in order to obtain the desired view in order to acquire the desired view with the ultrasound probe in a current position and orientation in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Regarding claim 18, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation (Errico, Para 34-39; “the processing component 136 is configured to train the CNN 142 for aligning the imaging component 122 to target image planes based on one or more cerebrovascular atlases 140. In an embodiment, the processing component 136 is configured to apply the CNN 142 in a clinical setting to determine motion control parameters to align the probe 120 to a patient for a particular transcranial examination […] the processing component 136 can be configured to send the motion control parameters to the robotic system 150, for example, via the communication interface 138. The robotic system 160 may automatically align the probe 120 to a patient for a particular transcranial examination based on the motion control parameters. For example, the robotic system 150 could automatically align the probe without manual repositioning by the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises adjusting the steering parameters of the ultrasound probe in order to acquire the desired view with the ultrasound probe in the current position and orientation in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Regarding claim 19, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
Errico is interpreted as disclosing this limitation in the claim because a notification that the position of the probe should be adjusted is falls under the broadest reasonable interpretation of a notification that the probe is in the wrong position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises providing a warning that the ultrasound probe is incorrectly positioned in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).

Claims 3, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claims 1 and 13 above, and further in view of Lashkari et al. (US20160213258, hereafter Lashkari).
Regarding claim 3, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with less than 25 transmit events per volume.
In an analogous ultrasound imaging field of endeavor Lashkari discloses wherein low-resolution ultrasound data is acquired with less than 25 transmit events per volume (Lashkari, Para 106; “the transmitted code, although transmitted simultaneously with other mismatched coded waveforms, can be treated as single-transmission and one low-resolution image is generated from each”).
The use of the techniques of using a single transmission to generate low-resolution data taught by Lashkari in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with less than 25 transmit events per volume in order to obtain low-resolution data quickly as taught by Lashkari (Lashkari, Para 104-107).

Regarding claim 15, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with less than 25 transmit events per volume.
In an analogous ultrasound imaging field of endeavor Lashkari discloses wherein low-resolution ultrasound data is acquired with less than 25 transmit events per volume (Lashkari, Para 106; “the transmitted code, although transmitted simultaneously with other mismatched coded waveforms, can be treated as single-transmission and one low-resolution image is generated from each”).
The use of the techniques of using a single transmission to generate low-resolution data taught by Lashkari in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with less than 25 transmit events per volume in order to obtain low-resolution data quickly as taught by Lashkari (Lashkari, Para 104-107).

Regarding claim 21, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with 16 transmit events or less.
In an analogous ultrasound imaging field of endeavor Lashkari discloses wherein low-resolution ultrasound data is acquired with 16 transmit events or less (Lashkari, Para 106; “the transmitted code, although transmitted simultaneously with other mismatched coded waveforms, can be treated as single-transmission and one low-resolution image is generated from each”).
The use of the techniques of using a single transmission to generate low-resolution data taught by Lashkari in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with 16 transmit events or less in order to obtain low-resolution data quickly as taught by Lashkari (Lashkari, Para 104-107).

Regarding claim 22, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with 4 transmit events or less.
In an analogous ultrasound imaging field of endeavor Lashkari discloses wherein low-resolution ultrasound data is acquired with 4 transmit events or less (Lashkari, Para 106; “the transmitted code, although transmitted simultaneously with other mismatched coded waveforms, can be treated as single-transmission and one low-resolution image is generated from each”).
The use of the techniques of using a single transmission to generate low-resolution data taught by Lashkari in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with 4 transmit events or less in order to obtain low-resolution data quickly as taught by Lashkari (Lashkari, Para 104-107).

Regarding claim 23, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with 1 transmit event or less.
In an analogous ultrasound imaging field of endeavor Lashkari discloses wherein low-resolution ultrasound data is acquired with 1 transmit event or less (Lashkari, Para 106; “the transmitted code, although transmitted simultaneously with other mismatched coded waveforms, can be treated as single-transmission and one low-resolution image is generated from each”).
The use of the techniques of using a single transmission to generate low-resolution data taught by Lashkari in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with 1 transmit event or less in order to obtain low-resolution data quickly as taught by Lashkari (Lashkari, Para 104-107).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claims 3 and 13 above, and further in view of Ramm et al. (US20160135790, hereafter Ramm).
Regarding claim 4, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 3 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein said acquiring the low-resolution volume data comprises transmitting defocused waves.
In an analogous ultrasound imaging field of endeavor Ramm discloses acquiring the data comprises with defocused waves (Ramm, Para 78; “A defocused beam in these descriptions refers to a negatively focused beam, that is, a beam having a focal point or multiple focal points defined rearward of the array relative to a scanned volume”) (Ramm, Para 93; “Images can be obtained and recorded with unfocused, defocused, and focused beams”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said acquiring the low-resolution volume data comprises transmitting defocused waves in order to broaden the transmit beam without reducing image resolution as taught by Ramm (Ramm, Para 5).

Regarding claim 16, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the processor is configured to acquire the low-resolution volume data by transmitting defocused waves.
In an analogous ultrasound imaging field of endeavor Ramm discloses acquiring the data comprises with defocused waves (Ramm, Para 78; “A defocused beam in these descriptions refers to a negatively focused beam, that is, a beam having a focal point or multiple focal points defined rearward of the array relative to a scanned volume”) (Ramm, Para 93; “Images can be obtained and recorded with unfocused, defocused, and focused beams”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the processor is configured to acquire the low-resolution volume data by transmitting defocused waves in order to broaden the transmit beam without reducing image resolution as taught by Ramm (Ramm, Para 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claim 3 above, and further in view of Shen et al. (Shen et al., Ultrasound Baseband Delay-Multiply-and-Sum (BB-DMAS) nonlinear beamforming, Ultrasonics, Volume 96, July 2019, Pages 165-174, https://doi.org/10.1016/j.ultras.2019.01.010, hereafter Shen).
Regarding claim 5, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 3 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein said generating the low-resolution volume comprises at least one of applying nonlinear beamforming techniques to the low- resolution volume data or applying a massively multiline beamforming technique with 64 or more receive lines per transmit line.
In an analogous ultrasound imaging with a neural network field of endeavor Shen discloses generating images comprises applying nonlinear beamforming techniques (Shen, Pg 166, Col 2, Para 2; “a baseband version of DMAS beamforming (BB-DMAS) is propose”) acquired data (Shen, Abstract; “Delay-Multiply-and-Sum (DMAS) imaging uses multiplicative coupling of channel pairs for spatial coherence of receiving aperture to improve image resolution and contrast […] Baseband DMAS (BB-DMAS) beamforming in this study is based on the demodulated channel signals to provide similar results but with simplified signal processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said generating the low-resolution volume comprises at least one of applying nonlinear beamforming techniques to the low-resolution volume data in order to improve resolution and image contrast as taught by Shen (Shen, Abstract, Pg 171, Col 2, Para 3, and Pg 174, Col 1, Para 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claim 8 above, and further in view of Ostvik et al. (US20200074625, hereafter Ostvik).
Regarding claim 9, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 8 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the ultrasound image is a cardiac ultrasound image and the desired view is an apical view, and wherein the warning comprises a notification than the ultrasound image being displayed has been foreshortened.
In an analogous ultrasound imaging field of endeavor Ostvik discloses wherein an ultrasound image is a cardiac ultrasound image (Ostvik, Para 1; “The invention relates to a method for processing echocardiography data”) and a desired view is an apical view (Ostvik, Para 92; “developments and potential refinements to the method include the addition of multiple views, e.g. apical two- and long-axis, allowing average GLS. This is considered a more robust metric, less prone to regional noise”) and wherein a warning comprises a notification than the ultrasound image being displayed has been foreshortened (Ostvik, Para 99; “Cardiac cycles which have inferior quality for robust deformation estimation are automatically discarded and/or a warning is issued”) (Ostvik, Para 106; “discard of ultrasound data from a cardiac cycle happens when segmentation indicates that apex is moving away and towards the probe during the cardiac cycle. (This indicates fore-shortening.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the ultrasound image is a cardiac ultrasound image and the desired view is an apical view, and wherein the warning comprises a notification than the ultrasound image being displayed has been foreshortened in order to allow for fast and accurate cardiac imaging as taught by Ostvik (Ostvik, Para 62-65).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claims 1 and 13 above, and further in view of Specht (US20070238999).
Regarding claim 10, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 1 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume, and wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include a desired region.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include a desired region.
In an analogous ultrasound imaging field of endeavor Specht discloses automatically placing a region-of-interest with respect to an ultrasound image to include a desired region (Specht, Para 25; “It is still another object of the present invention to […] highlight arteries and veins in contrast to other tissue and the heart chambers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include a desired region in order to improve image visualization as taught by Specht (Specht, Para 24-25).

Regarding claim 20, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner does not clearly and explicitly disclose wherein said implementing the neural network to calculate the guidance information comprises identifying a desired region-of- interest from the low-resolution volume and wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include the desired region-of-interest.
However, Errico above further discloses wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on acquired data (Errico, Para 30-49; “the CNNs 142 may include a predictive CNN for identifying a current imaging plane to provide guidance to a user in aligning the probe 120 to reach a target or desired imaging plane and a qualifying CNN for qualifying the identification provided by the predictive CNN […] the processing component 136 may apply the CNN 142 to the Doppler information and the CNN 142 may identify a current location of the probe 120 within the cerebrovascular atlas 140. The processing component 136 may determine a translation and/or a rotation that may be required to reposition the probe 120 to the target location […] The UI may provide indications and/or instructions to guide the user to the corresponding transcranial window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said implementing the neural network to calculate the guidance information comprises implementing the neural network to identify the desired view based on the low-resolution volume in order to provide efficient, accurate, and automatic images for aligning imaging components as desired as taught by Errico (Errico, Para 6).
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include the desired region-of-interest.
In an analogous ultrasound imaging field of endeavor Specht discloses automatically placing a region-of-interest with respect to an ultrasound image to include a desired region (Specht, Para 25; “It is still another object of the present invention to […] highlight arteries and veins in contrast to other tissue and the heart chambers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein said automatically performing at least one of the following actions comprises automatically placing the region-of-interest with respect to the ultrasound image to include the desired region-of-interest in order to improve image visualization as taught by Specht (Specht, Para 24-25).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ustuner, Packer, and Errico as applied to claims 13 and 22 above, and further in view of Sasaki et al. (US20090156937, hereafter Sasaki).
Regarding claim 24, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 13 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second.
In an analogous ultrasound imaging field of endeavor Sasaki discloses wherein low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second (Sasaki, Para 66; “when the highest possible frame rate of the full volume is limited to 5 fps due to a limitation on the scanning time, if the full volume is divided into four sub volumes, it is allowed to scan each sub volume in a scanning period that is one-fourth the scanning time for the full volume, and thus the frame rate of sub volume image becomes 20 fps that is 4 times greater than that of the full volume image”).
The use of the techniques of acquiring low-resolution data at between 0.25 and 10 frames-per-second taught by Sasaki in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second in order to efficiently acquire data as taught by Sasaki (Sasaki, Para 17-20).

Regarding claim 25, Ustuner as modified by Packer and Errico above discloses all of the limitations of claim 22 as discussed above.
Ustuner as modified by Packer and Errico above does not clearly and explicitly disclose wherein the low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second.
In an analogous ultrasound imaging field of endeavor Sasaki discloses wherein low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second (Sasaki, Para 66; “when the highest possible frame rate of the full volume is limited to 5 fps due to a limitation on the scanning time, if the full volume is divided into four sub volumes, it is allowed to scan each sub volume in a scanning period that is one-fourth the scanning time for the full volume, and thus the frame rate of sub volume image becomes 20 fps that is 4 times greater than that of the full volume image”).
The use of the techniques of acquiring low-resolution data at between 0.25 and 10 frames-per-second taught by Sasaki in the invention of a low-resolution scan interleaved with a high-resolution scan would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating low-resolution ultrasound data; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ustuner as modified by Packer and Errico above wherein the low-resolution volume data is acquired with a frame rate between 0.25 and 10 frames-per-second in order to efficiently acquire data as taught by Sasaki (Sasaki, Para 17-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793